PetitioN to Rehear.
In this case we are presented with a petition to rehear and to modify our opinion in the case filed on March 30, 1951, in which the case was remanded to the Chancery Court of Putnam County for further proceedings and the petition prays that complainant be given a judgment here against the defendant A. G. Maxwell, Sr. for the value of her stock in the Carthage Spoke Company at the time the affairs of this company were taken over by the defendant which is alleged to be $6,000.00, less $200.00 admitted to be owed by her to the defendant. We do not have the benefit of a reply to this petition by the defendant.
After a careful consideration of the petition and a reconsideration of the record we are of the opinion that the petition should be granted and that the record justifies the conclusion that petitioner’s stock in the Carthage Spoke Company was worth par, or $100.00 per *272share, at the time the company was taken over by the* defendant and we so find.
The opinion filed March 30, 1951, is so modified as to strike out the clauses remanding the case to the Chancery Court of Putnam County and in lieu thereof provide that a judgment be entered here in favor of the complainant, Edith Cooper Land, and against the defendant A. Gr. Maxwell, Sr. for $5800.00 and interest from the filing of the bill, May 14,1935, and the costs of the case.
Petition granted.
Hickerson, J., and Kizer, Special Judge, concur.